NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH J. LEHMAN,                              No. 19-35208

                Plaintiff-Appellant,            D.C. No. C17-5962-JPD

 v.                                             MEMORANDUM*

ANDREW SAUL,
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  James P. Donohue, Magistrate Judge, Presiding

                            Submitted March 4, 2020**
                               Seattle, Washington

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.

      Kenneth J. Lehman appeals the denial of disability benefits and social security

income under the Social Security Act, 42 U.S.C. §§ 401–434, 1381–1383f. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lehman claims the Administrative Law Judge (“ALJ”) erred by discounting

his self-reported symptoms. Upon finding malingering, the ALJ is not required to

give specific, clear, and convincing reasons for discounting a claimant’s testimony.

Benton v. Barnhart, 331 F.3d 1030, 1040–41 (9th Cir. 2003). Here, the ALJ found

that Lehman was malingering and the district court affirmed. This finding is

supported by substantial evidence in the record, including opinions from two

reviewing psychologists and a Cooperative Disability Investigations Unit

investigation report. The ALJ also observed Lehman “intentionally embellishing his

symptoms during the hearing” and concluded he had done the same “during his

mental health treatment.” Therefore, we find no error in the ALJ’s treatment of

Lehman’s subjective testimony.

      Lehman also claims the ALJ erred by discrediting his mother’s testimony.

When an ALJ properly discounts the claimant’s testimony and lay witness testimony

is substantively similar, the ALJ may use similar reasons to reject the lay witness

testimony. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

Because Lehman’s mother relied on Lehman’s subjective self-reports, the ALJ did

not err in discrediting her testimony.

      Next, Lehman contends the ALJ erred by crediting two reviewing

psychologists over an examining physician and an examining psychologist.

Opinions from examining sources that conflict with other medical opinions in the


                                         2
record can be given lesser weight if there are “specific and legitimate reasons

supported by substantial evidence in the record for doing so.” Lester v. Chater, 81
F.3d 821, 830 (9th Cir. 1995) (quotation marks and citation omitted). Here, the

ALJ’s treatment of the medical record is supported by substantial evidence. The

examining providers relied heavily on Lehman’s self-reported symptoms and did not

review the investigation report. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217,

1223 (9th Cir. 2010) (treating provider properly discredited where opinion based

“almost entirely on the claimant’s self-reporting”). The reviewing psychologists,

however, did consider the investigation report and noted that Lehman provided

incomplete and incorrect information to his medical providers to obtain disability

benefits. Indeed, as noted above, both reviewing psychologists found Lehman was

malingering.

      Finally, Lehman argues additional evidence that he submitted to the Appeals

Council—medical opinions based largely on his subjective self-reporting—

undermines the ALJ’s findings. We disagree. This new evidence is cumulative and,

in light of the finding that Lehman is malingering, does not demonstrate the ALJ’s

decision is unsupported by substantial evidence.

      AFFIRMED.




                                        3